Citation Nr: 0211763	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  96-26 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected gastritis secondary to non-steroidal anti-
inflammatory drugs (NSAID), from March 15, 1995 to March 1, 
2002.  

2.  Entitlement to a compensable rating for service-connected 
gastritis secondary to non-steroidal anti-inflammatory drugs 
(NSAID), from March 1, 2002.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected myofascial pain syndrome, from the initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1994 to March 1995.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an original rating action by 
the RO in July 1995 which, in part, granted service 
connection for gastritis secondary to non steroidal anti-
inflammatory drugs (NSAID) and myofascial pain syndrome.  The 
RO assigned a 10 percent evaluation for each disability, 
effective from the date of receipt of the veteran's claim.  
In September 1997, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (West 1991 & Supp. 2001).  The Board 
remanded the appeal to the RO for additional development in 
April 1998 and June 2000.  

By rating action in September 2001, the RO proposed to reduce 
from 10 percent to noncompensable the evaluation assigned for 
the veteran's gastritis.  By rating action in December 2001, 
the RO implemented the reduction, effective from March 1, 
2002.  The veteran and her representative were notified of 
this decision and expressed dissatisfaction with the 
reduction.  

In the April 1998 and June 2000 remands, the Board noted that 
the veteran testified at the personal hearing in September 
1997 that she was unable to work because of her service-
connected disabilities.  The Board interpreted the veteran's 
statement as a claim for a total rating for compensation 
purposes based on individual unemployability and referred the 
issue to the RO for appropriate action.  (The Board found 
that this issue was not inextricably intertwined with the 
issues on appeal.)  However, it does not appear that any 
action was taken on this matter.  Accordingly, the issue is 
again brought to the attention of the RO for appropriate 
action.  

(The issue of entitlement to a rating in excess of 10 percent 
for service-connected myofascial pain syndrome, from the 
initial grant of service connection is the subject of the 
remand portion of this decision.)  


FINDING OF FACT

Since service connection was granted, the veteran's residuals 
of gastritis due to NSAIDS are manifested principally by 
complaints of upper abdominal pain, occasional vomiting and 
diarrhea, and endoscopic findings consistent with mild 
gastritis; chronic gastritis with multiple small eroded or 
ulcerated areas is not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent from 
March 15, 1995 to March 1, 2002 for service-connected 
gastritis secondary to non-steroidal anti-inflammatory drugs 
(NSAID) are not met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 
7307 (2001).  

2.  The criteria for a 10 percent evaluation for service-
connected gastritis secondary to non-steroidal anti-
inflammatory drugs (NSAID) from March 1, 2002, are met.  
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.114, Part 4, Diagnostic Code 7307 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was seen on 
numerous occasions for multiple musculoskeletal pain.  The 
records include the diagnosis of myofascial pain syndrome.  
The record shows that the veteran was treated with non-
steroidal anti-inflammatory drugs for her musculoskeletal 
pain during service.  She developed symptoms of nausea, 
epigastric burning, and abdominal tenderness, and was 
diagnosed with gastritis secondary to NSAIDS in February 
1995.  

When examined by VA in April 1995, the veteran reported 
chronic sharp mid-epigastric pain, nausea, vomiting, and 
episodes of diarrhea with some relief with meals and Tagamet.  
On examination, there was mild to moderate mid-epigastric 
tenderness in the left upper quadrant without rebounding or 
guarding.  The abdomen was soft and not distended and bowel 
sounds were active.  The diagnosis was gastritis versus 
gastric ulcer secondary to NSAIDS.  

By rating action in July 1995, service connection was 
established, in part, for gastritis secondary to non 
steroidal anti-inflammatory drugs (NSAID).  A 10 percent 
evaluation was assigned, effective from March 15, 1995, the 
day following the veteran's discharge from military service.  

The record shows that the veteran was evaluated for 
vocational rehabilitation in September and October 1995.  The 
report does not include any specific clinical or diagnostic 
findings pertaining to her gastritis.  

On VA examination of the stomach in July 1997, the veteran 
reported moderate relief of abdominal symptoms with Tagamet 
and antacids.  The examiner noted that an upper endoscopy in 
October 1995 showed gastritis and evidence of an Helicobacter 
pylori infection, but no evidence of active ulcer.  The 
veteran was started on triple drug therapy for Helicobacter 
pylori, but noticed no change in her symptoms.  The veteran 
tested positive on a PPD test in April 1997, and was started 
on INH.  Since that time, the veteran noticed an increase in 
her upper gastrointestinal symptoms, particularly related to 
nausea.  She had emesis up to four times a week and 
occasionally vomited undigested food soon after eating.  She 
occasionally vomited in the morning with fully digested food.  
She had no heartburn.  She had pain in the epigastric region 
only which was decreased somewhat with food intake and 
Cimetidine.  The veteran also reported lower gastrointestinal 
symptoms characterized by almost daily alterations of 
constipation and diarrhea, but without evidence of blood in 
the stool.  Relevant findings on physical examination were 
well-demarcated epigastric discomfort without mass or 
rebound.  The diagnoses included acid peptic disease, nausea, 
questionable relationship to acid peptic disease versus 
reaction to INH, and functional bowel disease.  

The veteran testified at a personal hearing at the RO before 
the undersigned member of the Board in September 1997.  At 
that time, the veteran reported that she didn't eat breakfast 
or lunch because the food and her stomach medications caused 
diarrhea and vomiting.  The veteran testified that she ate 
one meal a day and didn't eat after 8 o'clock at night.  

VA medical records show treatment for various problems, 
including abdominal distress, vomiting, diarrhea, and 
multiple neck and back pain from 1995 to 1998.  An abdominal 
sonogram in May 1996 was unremarkable.  A diagnosis of 
irritable bowel syndrome was considered in November 1997, and 
again in February 1998.  

In April 1998, the Board remanded the appeal to the RO for 
additional development, primarily to determine the status of 
the veteran's service connection disabilities.  The veteran 
underwent VA examinations in October 1998.  However, the 
veteran was in her third trimester of pregnancy at the time 
of the examinations and the findings were insufficient and/or 
incomplete to fully evaluate her service connected 
disabilities.  The Board determined subsequently that the 
examinations were inadequate and remanded the appeal for new 
examinations in June 2000.  

When examined by VA in July 2001, the examiner indicated that 
the claims file was reviewed and a brief medical history of 
the veteran's abdominal problems was provided.  On 
examination, the veteran reported that she had some degree of 
discomfort in her abdomen with occasional fullness or 
belching, but denied any severe pain, colic, cramping, or 
bleeding.  The veteran took salsalate in reparative doses.  
She avoided foods that she knew might cause her indigestion 
and reported that she had less difficulty than when she was 
first examined for gastritis.  On examination, the veteran's 
abdomen was smooth and round, and bowel sounds were normal.  
The diagnosis was history of gastritis secondary to non-
steroidal anti-inflammatory drugs, mild, subsided.  On a 
neurological examination in July 2001, the veteran's weight 
was recorded at 183 pounds, with maximum weight reportedly at 
225 pounds.  Service medical records show height to be 66 
inches according to a body fat worksheet in April 1994.  At 
that time, the veteran's target weight was 174 pounds.

VCAA

As a preliminary matter, the Board points out that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, which, among 
other things, eliminated the well grounded claim requirement, 
and redefined VA's obligations with respect to notifying and 
assisting a claimant.  See Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined and expanded the obligations of VA 
with respect to its duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue of an increased rating for gastritis 
secondary to NSAID.  Upon careful review of the claims 
folder, the Board finds that all required notice and 
development action specified in this new statute and 
implementing regulations have been complied with.  
Specifically, the veteran was notified of the newly enacted 
law by letter in May 2001.  The veteran was informed of what 
evidence she was expected to provide VA and what evidence VA 
had already obtained.  The veteran was advised of the type of 
evidence needed to establish entitlement and of the evidence 
that had already been obtained.  The veteran was also 
afforded four VA examinations during the pendency of the 
appeal, and she was given additional time following the Board 
remand in June 2000 to provide additional evidence or to 
request a hearing.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
her claim.  Thus, the VA has met its duty to assist under the 
VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to her claim for 
an increased rating for gastritis.  
Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the 
Court held that "[w]here entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  In a later decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability, and that separate 
[staged] ratings may be assigned for separate periods of time 
based on the facts found.  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.14 provides that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  

In the instant case, service connection was established for 
residuals of gastritis due to NSAIDS by rating action in July 
1995.  A 10 percent evaluation was assigned, effective from 
March 15, 1995, the day following the veteran's discharge 
from service.  38 C.F.R. § 3.400(b)(2) (2001).  The veteran 
disagreed with the evaluation assigned.  Subsequent to the 
June 2000 Board remand, the RO, in September 2001, proposed 
to reduce from 10 percent to noncompensable the rating 
assigned for the veteran's gastritis.  The reduction was 
implemented by rating action in December 2001, effective from 
March 1, 2002.  Thus, with respect to gastritis, the question 
presented is whether a rating in excess of 10 percent is 
warranted between the date of the grant of service connection 
and March 1, 2002, and whether a compensable evaluation is 
warranted from March 1, 2002.  

The veteran's service connected residuals of gastritis due to 
NSAIDS are rated under Diagnostic Code (DC) 7307 for 
gastritis, hypertrophic, which provides as follows:  

Gastritis, hypertrophic (identified by gastroscope):
   Chronic; with severe hemorrhages, or large ulcerated 
     or eroded areas........................................................  60
   Chronic; with multiple small eroded or ulcerated 
     areas, and symptoms.................................................  30
   Chronic; with small nodular lesions, and 
symptoms.................  10
   Gastritis, atrophic.  
A complication of a number of diseases, including pernicious 
anemia.  Rate the underlying condition.  

In this case, the Board finds that a 10 percent evaluation 
and no more, is the appropriate rating for the veteran's 
gastritis for the entire period from the initial grant of 
service connection in March 15, 1995 to the present.  The 
veteran has been seen on numerous occasions for upper 
abdominal pain, vomiting, and diarrhea since she was 
discharged from military service.  The diagnostic findings on 
an upper endoscopic examination in October 1995 showed 
evidence of gastritis.  However, there was no evidence of 
active ulcers, hemorrhages, or eroded areas.  While the 
veteran's symptoms have waxed and waned during the pendency 
of this appeal, she continues to report mild epigastric 
symptoms.  

However, the clinical findings do not support a rating in 
excess of 10% for the veteran's gastritis under Diagnostic 
Code 7307.  In this regard, consideration has been given to 
the mild clinical and diagnostic findings on all VA 
examinations conducted during the pendency of this appeal, 
including the pathological findings of acute gastritis and 
mild inflammation without ulceration, and the mild symptoms 
reported on the most recent examination in July 2001.  None 
of the medical reports show the multiple small eroded or 
ulcerated areas and symptoms required for a 30% rating, or 
the severe hemorrhages or large ulcerated or eroded areas 
required for a 60% rating.  


ORDER

A rating in excess of 10 percent for service-connected 
gastritis secondary to non-steroidal anti-inflammatory drugs 
(NSAID), from March 15, 1995 to March 1, 2002, is denied.  

An increased rating to 10 percent for service-connected 
gastritis secondary to NSAID from March 1, 2001 is granted, 
subject to VA laws and regulations concerning payment of 
monetary benefits.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal of the issue of the 
rating assigned for myofascial pain syndrome.  

As indicated in the April 1998 Board remand, the veteran was 
initially assigned a 10 percent evaluation for myofascial 
pain syndrome under DC 5099, effective from March 15, 1995, 
by rating action in July 1995.  As DC 5099 refers to an 
unlisted condition which is to be rated by analogy to another 
condition (38 C.F.R. § 4.27), the RO was instructed to 
identify the analogous Code or Codes relied upon to assign 
the 10 percent evaluation.  By rating action in November 
1998, the RO determined that the appropriate analogous rating 
code for the veteran's myofascial pain syndrome was DC 5025 
for fibromyalgia.  

In the June 2000 remand, the Board pointed out that DC 5025 
was not a ratable disability under the rating schedule prior 
to May 7, 1996, and that it could not be applied prior to the 
effective date of the regulation.  The RO was instructed to 
identify the analogous Code or Codes relied upon to assign 
the 10 percent rating for myofascial pain syndrome prior to 
May 7, 1996.  From that date, the RO was directed to consider 
whether the old or the revised rating criteria was most 
favorable to the veteran and apply that code which provides 
her with the highest evaluation.  The RO was also directed to 
determine which muscle(s) are affected by the condition, and 
to assign a rating code and rating for each such affected 
muscle.  The RO was also asked to determine if any joints 
contiguous to the muscles are affected, and whether any there 
were any neurological manifestations.  If so, the RO was to 
consider whether separate rating could be assigned without 
violating the rule against pyramiding.  

Other than affording the veteran additional examinations, it 
does not appear that the RO addressed any of the Board's 
concerns, and in particular, the question as to the 
appropriate rating code assigned for myofascial pain syndrome 
from the initial grant of service connection.  On a rating 
action unrelated to the issue of myofascial pain syndrome in 
July 2000, the RO lined out the hyphenated 5025 and penned in 
DC 5002.  There was no explanation or discussion for the 
change.  On a subsequent rating action in December 2001, the 
rating code was listed as 5099-5025.  Again, there was no 
discussion or explanation as to how the assigned rating code 
was determined or why it was change from DC 5002 to DC 5025 
if, in fact, it was ever changed.  

If the RO's change to DC 5002 was intended to cover the 
period prior to May 7, 1996, then the RO should have 
considered whether there was any functional loss due to pain 
under 38 C.F.R. §§ 4.40, 4.45.  In addition, because DC 5002 
involves evaluation of a joint, the RO should have also 
considered functional loss under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as directed by the Board in 
the two prior remands.  The record, as currently constituted, 
does not show that the RO addressed any of these questions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

Additionally, on the recent VA examinations in July 2001, the 
veteran was noted to have some limitation of motion of the 
lumbar spine.  However, there was no discussion by the 
examiner as to the cause of the limited motion or what was 
considered normal range of motion for the lumbar and cervical 
spine segments.  It is noted that the veteran is service 
connected for status post fracture of the coccyx, which is in 
close proximity to the lumbar spine.  Therefore, another 
examination should be undertaken to obtain an opinion as to 
degree and etiology of any identified limitation of motion in 
the veteran's lumbar or cervical spine.  

The Board stresses to the veteran the need to appear for the 
requested examinations.  Although the VA has a duty to assist 
the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:


§ 3.655  Failure to report for Department 
of Veterans Affairs examination.  

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

38 C.F.R. § 3.655(a), (b) (2001).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2001).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are complied 
with.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claim for an increased rating, what 
evidence she must provide and what 
evidence the VA will obtain.  The RO 
should further inform the veteran in 
writing of her right to submit any 
additional argument and evidence in 
support of her claim.  

3.  The veteran should be asked to 
provide the names of any VA and non-VA 
medical professionals or facilities from 
whom she has sought treatment for her 
myofascial pain syndrome since July 2001.  
The approximate dates of any such 
evaluation or treatment should also be 
furnished by her to the extent feasible.  

4.  After obtaining proper authorization, 
the RO should obtain those treatment 
records not already on file from those 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all VA 
treatment records not already on file 
must be obtained and associated with the 
claims file.  If the RO does not receive 
a response to requests for records from 
any of the private sources identified by 
the veteran, she should be so notified 
and informed that she may obtain and 
submit any pertinent records.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of her service-connected 
myofascial pain syndrome.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
should indicate whether he/she reviewed 
the claims file.  All indicated tests and 
studies should be accomplished.  The 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
If the examiner finds that it is not 
feasible to answer a particular question 
or follow a particular instruction, 
he/she should so indicate and provide an 
explanation.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

I.  The examiner should identify all 
muscles and/or joints affected by 
the veteran's myofascial pain 
syndrome and provide a discussion of 
all manifestations of the 
disability.  The examiner should 
also specify, in degrees, what is 
considered normal range of motion 
for each affected joint.  

II.  With respect to any joint 
affected by myofascial pain 
syndrome, the examiner should note 
whether there is weakened movement, 
excess fatigability, or 
incoordination, and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  If 
the examiner is unable to make such 
a determination, it should be so 
indicated on the record.  

III  The examiner should also note 
whether pain could significantly 
limit functional ability during 
flare-ups or when any affected joint 
is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has provided all medical 
findings necessary to rate the veteran's 
service-connected myofascial pain 
syndrome and have responded to all 
questions posed.  In addition, the RO 
should assure that the provisions 
pertaining to the duty to notify and the 
duty to assist as contained in the 
Veterans Claims Assistance Act of 2000 
and the implementing regulations have 
been complied with.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  If the VA 
examination report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (2001).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000 and implementing regulations, 
and any additional information obtained 
as a result of this remand.  The RO 
should consider the case of Fenderson v. 
West, 12 Vet. App. 119 (1999) pertaining 
to staged ratings.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying her of the date of the 
examinations should be included in the 
claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

